Citation Nr: 0920421	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  97-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the right side.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  It was remanded for additional development in 
March 2005 and September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file contains an April 2008 email from a VA 
employee noting that the employee had spoken to the Veteran 
and he had requested that his VA examination and his claim be 
"cancelled."  The Veteran stated that he did not want to 
relive the trauma of his injury and service again.  The RO 
did not follow-up on this request by asking the Veteran if he 
would like to withdraw his claim.  Instead, his claims file 
contains a notation that he failed to appear at his 
examination, the claim was denied in a supplemental statement 
of the case, and the appeal was returned to the Board.

It appears that the Veteran would like to withdraw his claim.  
Under 38 U.S.C.A. § 7105, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) 
(2008).  The Veteran should be given the opportunity to 
withdraw his appeal in writing, particularly since it appears 
that it is his wish to avoid the difficulty of reliving his 
injury which may be incited by further decisions by the Board 
or RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative 
should be advised in writing that the 
Veteran has expressed a desire to 
withdraw his claim, but that any such 
withdrawal must be made in writing.  
The Veteran should be given an 
appropriate amount of time to respond.

2.  After completing the above action, 
the claim should be readjudicated only 
if the Veteran fails to withdraw the 
claim in writing.  If the claim remains 
open and is denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

